                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


TYLER MONCUS,

      Plaintiff,

v.                                          Civil Action No. 7:19-CV-75 (HL)

LASALLE        MANAGEMENT        CO.,
LLC, et al.,

      Defendants.

                                    ORDER

      Plaintiff Tyler Moncus brings claims under 42 U.S.C. § 1983 as well as

state law tort claims against Defendant Donnie Youghn and other Defendants.1

(Doc. 1). He alleges that Defendants wrongfully incarcerated him for ten days

because Defendants failed to credit his sentence for the time Plaintiff was

detained prior to sentencing. Before the Court is Defendant Youghn’s Motion for

Leave to File Amended and Recast Answer to Plaintiff’s Complaint (Doc. 46) 2

and Motion for Judgment on the Pleadings (Doc. 49). 3 In Defendant’s Motion to


1
  In addition to Defendant Youghn, Plaintiff has named Jennifer Dawn Hart,
Lasalle Management Company, LLC, Lasalle Southeast, LLC, CGL/Lasalle Irwin
Properties, LLC, CGL Irwin Properties, LLC, Phil Bickham, and Irwin County,
Georgia as defendants in this suit. (Doc. 1). This Court granted Defendant Hart’s
Motion to Dismiss on October 22, 2019. (Doc. 57).
2
  Defendant Irwin County, Georgia joined Defendant Youghn on this Motion.
3
  Defendants Youghn and Irwin County, Georgia have also filed Motions to Stay
Discovery (Docs. 53, 55). The Court held a telephone conference on October 29,
2019 to discuss Defendants’ discovery concerns. At the conclusion of the call
and after hearing argument, the Court denied Defendants’ discovery motions.
Amend, he seeks to attach to his Answer: a transcript of Plaintiff’s sentencing

hearing; the sentencing judge’s order and final disposition of sentence; and the

Writ of Mandamus Nisi issued by the sentencing judge. (Doc. 46). The Court

GRANTS Defendant’s Motion to Amend.

      In Defendant’s Motion for Judgment on the Pleadings, he argues that

quasi-judicial immunity, the Eleventh Amendment, and qualified or official

immunity bar all Plaintiff’s claims against him. (Doc. 49). The Court finds that the

Eleventh Amendment applies, and Defendant is immune from Plaintiff’s official-

capacity claims. He is not immune from Plaintiff’s remaining claims. Accordingly,

the Court GRANTS in part and DENIES in part Defendant’s Motion for

Judgment on the Pleadings.

   I. FACTUAL BACKGROUND

      Plaintiff was arrested in Irwin County, Georgia on September 2, 2015 and

subsequently indicted on two counts of aggravated assault. (Doc. 1, ¶¶ 20, 22).

Plaintiff was detained for eighteen days at the Irwin County Detention Center

(“Detention Center”) before his release on bail. (Id. at ¶ 21). Plaintiff’s counsel

Thomas J. Pujadas and the District Attorney negotiated a plea agreement to

resolve the charges. (Id. at ¶ 25). Plaintiff pled guilty to one count of aggravated

assault in accordance with their plea agreement. (Id.). On August 28, 2017, the

Irwin County Superior Court sentenced Plaintiff to ten days of incarceration

followed by five years of probation. (Id. at ¶ 26).

                                          2
      That afternoon Plaintiff arrived at the Detention Center expecting to be

released. According to Plaintiff, the eighteen days he spent in pretrial detention

satisfied his subsequent ten-day sentence (Id. at ¶¶ 48–49). Defendant Youghn,

as sheriff, oversaw the Detention Center. Plaintiff alleged that he should have

been “immediately released upon presentation to [Defendant Youghn,] the Irwin

County Sheriff” at the Detention Center. (Id. at ¶ 30). Instead, Plaintiff was taken

into custody. (Id. at ¶ 31). Pujadas phoned Defendant at the Detention Center to

arrange for Plaintiff’s release. (Id. at ¶ 32). Plaintiff alleges that while Pujadas

was on the phone with Defendant, Pujadas overheard a jail employee say the

District Attorney ordered that Plaintiff remain in custody. (Id. at ¶ 33). Defendant

held Plaintiff in custody despite Pujadas’ urging. (Id. at ¶ 36).

      Pujadas filed a writ of mandamus seeking Plaintiff’s immediate release. (Id.

at ¶ 37). However, the Superior Court failed to conduct a hearing and rule on his

petition expeditiously. (Id.). Defendants detained Plaintiff for the full ten days of

his sentence of incarceration. (Id. at ¶ 38). Plaintiff filed this suit alleging claims

under § 1983 and Georgia tort law. He alleges that he was entitled to and denied

credit for the eighteen days he spent in pretrial detention. (Id. at ¶¶ 48–49).

Therefore, any time he spent incarcerated violated his Fourteenth Amendment

right to be free from detention without lawful authority.




                                          3
    II. MOTION TO AMEND ANSWER

      The Court will first take up Defendant’s Motion to Amend his Answer. (Doc.

46). Defendant seeks to attach documents related to the sentencing proceedings

to his Answer. (Id.). The Federal Rules of Civil Procedure allow parties to amend

a pleading once as a matter of course within twenty-one days of its service. Fed.

R. Civ. P. 15(a)(1)(A). Defendant’s Motion to Amend comes long after the twenty-

one-day deadline.4 In such cases, “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.” Id. at Rule 15(a)(2).

Plaintiff opposes Defendant’s proposed amendment, and therefore Defendant

must rely on the Court’s discretion to grant leave to amend his Answer. (Doc.

47). The Federal Rules of Civil Procedure instruct that “[t]he court should freely

give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Despite this

instruction to grant leave “freely,” the Supreme Court has identified factors that

justify denying a proposed amendment such as undue delay, bad faith, repeated

failure to cure deficiencies, undue prejudice to the opposing party, and futility of

the amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); Perez v. Wells

Fargo N.A., 774 F.3d 1329, 1340 (11th Cir. 2014).

      The documents Defendant seeks to attach include a transcript of Plaintiff’s

Superior Court sentencing hearing (Doc. 46, p. 23), the final disposition of



4
 Defendant Youghn filed his Answer on June 19, 2019. (Doc. 12). His Motion to
Amend was filed on August 27, 2019, more than two months later. (Doc. 46).
                                     4
Plaintiff’s sentence (Id. at p. 39), and the Superior Court Judge’s Mandamus Nisi

(Id. at p. 45). Plaintiff argues that Defendant’s “amendment would be futile.” (Doc.

47, p. 3). According to Plaintiff, such documents are futile because Georgia law

advises that trial courts do not participate in calculating or awarding credits for

time served in pretrial detention. Maldonado v. State, 260 Ga. App. 580, 580

(2003). Therefore, any evidence related to sentencing at the trial court does not

bear on Plaintiff’s claims. Defendant argues that his amendment is necessary

because “each of these documents set forth the true terms of his plea agreement

and Judge Cross’ sentence.” (Doc. 48, p. 4). And according to Defendant, the

documents and sentencing relate to the defenses raised in his Answer. (Id.).

      The Court finds no undue delay, bad faith, or failure to cure deficiencies on

behalf of Defendants. Additionally, Plaintiff will suffer no undue prejudice if the

Court allows the Amendment. The only factor at issue is the Amendment’s futility.

While the Court agrees that trial courts do not affect the time credit awarded for

pretrial detention, undisputed evidence regarding Plaintiff’s sentencing would

provide the Court with factual context that bears on Defendant’s affirmative

defenses. The Court, accordingly, GRANTS Defendant’s Motion to Amend. (Doc.

46). Defendant’s attached exhibits shall become part of his Answer.

      Next, the Court must determine whether it can consider Defendant’s

exhibits attached to his Answer as part of his Motion for Judgment on the



                                         5
Pleadings. This inquiry is separate from the Court’s Rule 15(a)(2) determination

that simply permits the attachment.

      The Eleventh Circuit applies the incorporation by reference doctrine to

documents attached to pleadings in the Rule 12(c) context. See Horsley v. Feldt,

304 F.3d 1125, 1134–35 (11th Cir. 2002) (“That doctrine . . . must apply for Rule

12(c) purposes to documents attached to answers . . . .”). The doctrine dictates

whether a document attached to a pleading “may be considered by the court

without converting the motion into one for summary judgment.” Id. at 1134; see

Fed. R. Civ. P. 12(d) (“If, on a motion [for judgment on the pleadings], matters

outside the pleadings are presented to and not excluded by the court, the motion

must be treated as one for summary judgment under Rule 56.”). The court may

consider Defendant’s documents attached to his Answer only if the documents

are (1) central to the plaintiff’s claim and (2) of undisputed authenticity. Horsley,

304 F.3d at 1134.

      Defendant concludes that the attached documents are central to Plaintiff’s

claim, but he does not offer any support as to why they are central. (Doc. 50, p.

6). Plaintiff argues in his response to Defendant’s Motion to Amend that the

documents do not relate to his claims because under Georgia law, trial courts do

not participate in calculating or awarding credits for time served in pretrial

detention. Maldonado, 260 Ga. App. at 580. The “trial court is not involved” in the

process of awarding time credits, yet all Defendant’s attachments are trial court

                                         6
documents. Id. The Court finds that the attached documents are not central to

Plaintiff’s claims to justify the Court’s consideration at this stage of the litigation.

The Court need not convert the motion to one for summary judgment.

   III. MOTION FOR JUDGMENT ON THE PLEADINGS STANDARD

      Parties may move for a judgment on the pleadings “[a]fter the pleadings

are closed” but “early enough not to delay trial.” Fed. R. Civ. P. 12(c). Defendant

filed his Answer and Amended Answer before filing his Motion for Judgment on

the Pleadings. (Docs. 12, 46, 49). The pleadings have “closed,” and Defendant’s

Motion is ripe for this Court’s review. See Perez, 774 F.3d at 1336–37

(discussing when pleadings “close” for Rule 12(c) analysis).

      “Judgment on the pleadings is appropriate where there are no material

facts in dispute and the moving party is entitled to judgment as a matter of law.”

Id. at 1335 (quoting Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301

(11th Cir. 2001)). Courts consider “the substance of the pleadings and any

judicially noticed facts.” Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370

(11th Cir. 1998). Like a motion to dismiss, courts “accept as true all material facts

alleged in the non-moving party’s pleading,” and view those facts “in the light

most favorable to the non-moving party.” Perez, 774 F.3d at 1335. Review

focuses on the “competing pleadings,” otherwise known as the complaint and

answer, and compares their allegations. Id. Where material issues of fact arise,



                                           7
or as a matter of law the non-moving party states a claim, judgment on the

pleadings must be denied. Id.

   IV. ANALYSIS

       Georgia law gives “full credit for each day spent in confinement awaiting

trial” against a defendant’s sentence. O.C.G.A. § 17-10-11(a) (“[C]redits shall be

applied toward the convicted person’s sentence . . . .”). Plaintiff spent eighteen

days in pretrial detention before the Superior Court sentenced him to ten days of

incarceration. Plaintiff alleges that he was entitled to have his ten-day sentence

credited eighteen days. After crediting his sentence, Defendants had no lawful

authority to imprison him. Thus, Plaintiff alleges that any time he spent

incarcerated violated his right to be free from unlawful detention. Defendant, as

sheriff of Irwin County, Georgia, oversaw the county jail where Plaintiff was

detained. Plaintiff alleges that Defendant is liable under § 1983 and Georgia tort

law for illegally detaining him and for failing to establish policy for crediting

sentences after pretrial detention.

       Defendant does not aver that Plaintiff’s Complaint fails to allege sufficient

facts to establish his claims. Rather, his Motion for Judgment on the Pleadings

asserts various immunities arising from his position as sheriff. (Doc. 50).

Defendant argues that quasi-judicial immunity, the Eleventh Amendment,

qualified immunity, and official immunity render him immune to all Plaintiff’s

claims. (Id.).

                                         8
      A.    Quasi-Judicial Immunity

      Defendant first argues that quasi-judicial immunity bars Plaintiff’s claims.

(Doc. 50, p. 7). Judges receive absolute immunity “for acts performed in their

judicial capacity, provided such acts are not done in the clear absence of all

jurisdiction.” Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994) (quoting Stump

v. Sparkman, 435 U.S. 349, 357 (1978)) (quotation marks omitted). Quasi-judicial

immunity flows from the judiciary to protect other government employee’s

conduct that is “intimately associated with the judicial phase of the criminal

process.” Washington v. Rivera, 939 F.3d 1239, 1243 (11th Cir. 2019) (quoting

Hughes v. Chesser, 731 F.2d 1489, 1490 (11th Cir. 1984)). To determine

whether a government employee receives quasi-judicial immunity, courts analyze

the employee’s function at issue. Id. Courts do not rely on “the status of the

defendant” or his “rank, title, or location within the government.” Id. (quoting

Cleavinger v. Saxner, 474 U.S. 193, 201 (1985)). “[T]he nature of the

responsibilities of the individual official” guides the court’s analysis. Id. This

“functional approach” shields government employees from suit when the function

at issue has “an integral relationship with the judicial process.” Id. (quoting

Roland, 19 F.3d at 555).

      Defendant argues that quasi-judicial immunity protects his conduct

because as sheriff, he imprisoned Plaintiff pursuant to the Superior Court’s order

that sentenced Plaintiff to ten days in jail. (Doc. 50, p. 7). To be sure, quasi-

                                        9
judicial immunity protects “law enforcement officials executing a facially valid

court order.” Roland, 19 F.3d at 555. Roland explained that quasi-judicial

immunity is broad. It protects law enforcement officials executing orders that,

while facially valid, are unlawful. See id. (“The proper procedure for a party who

contests a judicial order is to appeal that order and not to sue the official

responsible for its execution.” (quotation marks and citation omitted)). These

officials simply execute judicial orders; they are not “required to act as pseudo-

appellate courts scrutinizing the orders of judges.” Id. Therefore, law enforcement

officials are immune from suit when, in hindsight, the judicial orders are unlawful.

See id. (“‘Facially valid’ does not mean ‘lawful.’ An erroneous order can be

valid.”).

       Defendant’s reliance on Roland mischaracterizes Plaintiff’s Complaint.

Plaintiff does not challenge the Superior Court’s imposition of sentence. The

Superior Court’s sentence is valid. Instead, Plaintiff alleges that Defendant failed

to perform his function as administrator of the jail. Specifically, Plaintiff alleges

that Defendant’s failure to establish policy to comply with O.C.G.A. § 17-10-

11(a), and consequently, Defendant’s failure to facilitate credits on Plaintiff’s

sentence for the time he served in pretrial detention led to his over-detention.

Defendant’s execution of the Superior Court’s order is separate from this

function.



                                         10
       Defendant’s function at issue is his obligation as administrator of the

Detention Center to facilitate awarding credits for pretrial detention. Georgia law

has declared that this function is not a judicial function. “[C]redit given for time

served is computed by the pre-sentence custodian, and it is awarded by the post-

sentence custodian.” Diaz v. State, 245 Ga. App. 380, 381 (2000). Notably, “the

trial court is not involved in this process.” Maldonado, 260 Ga. App. at 580.

Georgia courts have consistently recognized this exclusion of the trial court from

calculating and awarding the amount of credit given for time served. See, e.g.,

Williams v. State, 300 Ga. App. 319, 320 (2009) (“The trial court is not involved in

this determination.” (quoting Smashey v. State, 282 Ga. App. 293, 294 (2006)));

Johnson v. State, 248 Ga. App. 454, 455 (2001) (“[A] trial court is not responsible

for computing a defendant’s credit for time served.”). Establishing jail policy to

facilitate this process has nothing to do with the trial court. Therefore,

Defendant’s function at issue is not “functionally comparable to those of judges”

or intimately associated with the judicial phase. Antoine v. Byers & Anderson,

Inc., 508 U.S. 429, 436 (1993). And quasi-judicial immunity does not bar

Plaintiff’s claims.

       B.     Eleventh Amendment

       In his Motion for Judgment on the Pleadings, Defendant argues that the

Eleventh Amendment bars Plaintiff’s official-capacity § 1983 claim and state law



                                        11
claims against him. (Doc. 50, p. 11). Defendant does not contend that the

Eleventh Amendment bars liability in his individual capacity.

            1. Immunity from Suit in Federal Court

      The Eleventh Amendment bars suits against state employees sued in their

official capacity for actions related to their employment. See Manders v. Lee, 338

F.3d 1304, 1308 (11th Cir. 2003) (“Eleventh Amendment immunity bars suits

brought in federal court when the State itself . . . [or] an ‘arm of the state’ is

sued.”) (en banc); Kentucky v. Graham, 473 U.S. 159, 163–68 (1985)

(distinguishing “between personal- and official-capacity suits”). These official-

capacity suits are “treated as suits against the State,” and the State’s sovereign

immunity precludes suit against state employees in federal court. Hafer v. Melo,

502 U.S. 21, 25 (1991); Graham, 473 U.S. at 167 (“[I]mmunities that can be

claimed in an official-capacity action are forms of sovereign immunity . . . such as

the Eleventh Amendment.”). State employees sued in their individual capacity,

however, do not receive the Eleventh Amendment’s protection. Jackson v. Ga.

Dep’t of Transp., 16 F.3d 1573, 1575 (11th Cir. 1994). Individual-capacity suits

seek recovery from the individual defendant rather than the state entity that

employs him, so sovereign immunity is not implicated. Graham, 473 U.S. at 167–

68.

      To receive immunity from Plaintiff’s official-capacity claims, Defendant

must have acted “as an ‘arm of the State.’” Manders, 338 F.2d at 1308. “[T]he

                                        12
Eleventh Amendment does not immunize municipalities from suit.” Stanley v.

Israel, 843 F.3d 920, 924 (11th Cir. 2016). The Supreme Court is clear

that § 1983 claims remain viable against “municipalities and other local

government units.” Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658,

690 (1978). Therefore, the Eleventh Amendment bars Plaintiff’s official-capacity

claims against Defendant only if he acted as an arm of the state of Georgia when

the alleged illegal conduct occurred. If Defendant acted as an arm of Irwin

County, Plaintiff’s claims survive the Eleventh Amendment’s bar.

      That Defendant’s title is Sheriff of Irwin County, instead of a state-wide

position does not automatically deny him Eleventh Amendment protections.

Manders, 338 F.3d at 1308. Defendant’s job title or status carries little weight in

the Court’s analysis. Id. (“[A] defendant need not be labeled a ‘state officer’ or

‘state official’ . . . .”). The Court focuses on what function the defendant

performed at the time his alleged illegal conduct occurred. Id. Here, Defendant’s

particular function at issue is his role as administrator of the Irwin County

Detention Center. Specifically, Plaintiff alleges that Defendant failed to establish

policy for awarding credit for time served during pretrial detention, and thus

Defendant illegally detained him. (Doc. 1 ¶ 82–83).

      In Manders, a four-factor test emerged to analyze a defendant’s specific

functions and whether those functions represent an arm of the State. See

Stanley, 843 F.3d at 924 (discussing the progression of arm-of-the-state

                                        13
analysis). The four factors the Court considers are: “(1) how state law defines the

entity; (2) what degree of control the State maintains over the entity; (3) where

the entity derives its funds; and (4) who is responsible for judgments against the

entity.” Manders, 338 F.3d at 1309. When applying those factors, the Court

evaluates both the governmental structure of the sheriff’s office in relation to the

State and the actor’s particular functions at issue. Lake v. Skelton, 840 F.3d

1334, 1337–38 (11th Cir. 2016). Therefore, to resolve the Eleventh Amendment

inquiry, the Court looks to Georgia law and how it governs the Defendant and

Irwin County.

             2. Governmental Structure

      The state of Georgia “exerts significant control” over county sheriffs. Lake,

840 F.3d at 1338. Georgia’s Constitution created the sheriff’s office. Ga. Const.

art. IX, § 1, ¶ III. Where Georgia’s Constitution affords governing authority to

counties, it explicitly declines to extend the county’s power to the sheriff’s office.

Ga. Const. art. IX, § 2, ¶ I(c)(1) (establishing “[h]ome rule for counties”). “[T]he

sheriff’s office is a separate constitutional office independent” from the county

and “its governing body.” Manders, 338 F.3d at 1310. Sheriffs are not county

employees. Id. (citing Bd. of Comm’rs of Randolph Cty. v. Wilson, 260 Ga. 482,

482 (1990) (“The sheriff . . . is subject to the charge of the General Assembly and

is not an employee of the county commission.”)). And the State legislature has



                                         14
“the exclusive authority to establish and to control a sheriff’s powers and duties.”

Manders, 338 F.3d at 1310; see Ga. Const. art. IX, § 1, ¶ III(a)–(c).

      Though the Eleventh Circuit calls the sheriff “separate and independent”

from the county, the inquiry is complicated. Manders, 338 F.3d at 1319.

Georgia’s Constitution refers to sheriffs as “County officers.” Ga. Const. art. IX, §

1, ¶ 3(a). County residents elect their local sheriff. Id. And the county funds the

sheriff’s budget. See Chaffin v. Calhoun, 262 Ga. 202, 203 (1992) (“[T]he county

commission has the power and the duty to issue a budget.”). Nonetheless, the

Eleventh Circuit has concluded that “only the State controls and grants powers

and duties to sheriffs.” Manders, 338 F.3d at 1312. The title “county officers”

merely reflects the sheriff’s “geographic jurisdiction in the State.” Id. And sheriffs

“act on behalf of the State in enforcing the laws and keeping the peace in that

jurisdiction.” Id. Against this background of State control, the Court next

examines the Defendant’s particular functions at issue—namely, overseeing the

Detention Center and setting policy for crediting sentences for time served in

pretrial detention—under Georgia law.

             3. Manders Factors

      The Manders factors weigh in favor of immunity for Defendant. The first

three factors favor immunity. The fourth factor, responsibility for judgments,

weighs against immunity, but it alone “does not defeat immunity.” Lake, 840 F.3d

at 1344 (quoting Manders, 338 F.3d at 1329).

                                         15
                   a. How State Law Defines the Function

      The first factor is how state law defines the function at issue. Id. at 1339.

State law assigns the sheriff’s office “specific statutory duties” in law

enforcement, state courts, and corrections. Manders, 338 F.3d at 1312. Relevant

to Defendant’s Motion for Judgment on the Pleadings are the sheriff’s duties as

administrator of corrections. See In re Irvin, 254 Ga. 251, 253 (1985) (“It is clear

that the legislature has vested broad authority in the office of sheriff to administer

the jails.”). Georgia law provides that “sheriffs are jailers of the counties and have

the authority to appoint other jailers, subject to the supervision of the county

governing authority, as prescribed by law.” O.C.G.A. § 42-4-1. Subject to county

supervision, here, refers to other jailers appointed by the sheriff. See Manders,

338 F.3d at 1311 n.14 (reading O.C.G.A. § 42-4-1 to mean that sheriffs “may

elect in writing to make their appointment [of jailers] subject to the county civil

service system”). The sheriff himself is not subject to county supervision.

Therefore, the sheriff’s “authority over inmates and the duty to administer the jail”

flow from State law rather than Irwin County. Manders, 338 F.3d at 1315.

      While this analysis provides broader context for Defendant’s correctional

duties and his authority to detain plaintiff, it does not reach another function at

issue—establishing policy for awarding time credits for pretrial detention. State

law provides that each person convicted of a crime in Georgia “shall be given full

credit for each day spent in confinement awaiting trial.” O.C.G.A. § 17-10-11(a).

                                         16
State law also governs how individuals receive those credits. “[T]he amount of

credit for time spent in confinement while awaiting trial is to be computed by the

convict’s pre-sentence custodian.” Cochran v. State, 315 Ga. App. 488, 489

(2012). Georgia law “requires sheriffs to take custody of all inmates in the jail in

their counties.” Lake, 840 F.3d at 1338; see O.C.G.A. § 42-4-4 (requiring the

sheriff to take “custody of the jail” and “of such persons as are confined therein”).

Therefore, Defendant in his official capacity as sheriff was Plaintiff’s custodian,

both pretrial and after sentencing. See Lake, 840 F.3d at 1339 (“The duty to take

custody of inmates entails certain custodial responsibilities . . . .”).

      O.C.G.A. § 17-10-12(a) requires the “custodian of the defendant” to submit

to the clerk of court “an affidavit specifying the number of days” the defendant

spent in pretrial custody after a sentence is imposed. “Where the defendant has

been sentenced to the custody of an official other than the commissioner of

corrections, the clerk of the court shall transmit the custodian’s affidavit to the

proper authorities who shall give the defendant credit for the number of days

spent in custody prior to conviction and sentence.” O.C.G.A. § 17-10-12(c).5

Here, the Superior Court sentenced Plaintiff to the sheriff’s custody at the county

5
  From this statute, it is unclear who are the “proper authorities” charged with
actually crediting the sentences. Generally, credits for time served are “awarded
by the post-sentencing custodian.” Diaz, 245 Ga. App. at 381. The sheriff is to
“take custody of all inmates in the jail,” Lake, 840 F.3d at 1338, and “to
administer the jail[],” Manders, 338 F.3d at 1315. Therefore, Defendant would at
least have the duty to set jail policy in this area, if he is not, indeed, the person
charged with crediting the sentences.
                                          17
jail, rather than the Commissioner of Georgia Department of Corrections.

Therefore, by statute, Defendant should have established jail policy to compute

and award Plaintiff’s time credit. Diaz, 245 Ga. App. at 381.

      In sum, Defendant’s duty to establish policy in this area flows generally

from state law that bestows sheriffs’ authority as “jailers of the counties.”

O.C.G.A. § 42-4-1(a). A second state law authorizes Plaintiff’s pretrial detention

time credits. O.C.G.A. § 17-10-11(a). And specific to the function at issue, a third

state law empowers Defendant as jailer to calculate and award the time credits.

O.C.G.A. § 17-10-12(a)–(b). Georgia law constructs the statutory framework at

issue. It sets forth Defendant’s corrections duties including calculating, recording,

and awarding time credits when appropriate. Establishing policy for processing

time credits would be in accordance with this state law mandate. And the sheriff’s

function ultimately serves the State because Plaintiff was sentenced for violating

the Georgia criminal code, rather than a local ordinance. The first factor of the

Manders analysis, thus, favors immunity for Defendant.

                   b. Where State Law Vests Control

      The second factor in the Eleventh Amendment analysis is where Georgia

law vests control over the function. Lake, 840 F.3d at 1342–43. Georgia law

places responsibility on the sheriff, as “pre-sentence custodian,” to “compute”

sentence credits. Cochran, 315 Ga. App. at 489. Georgia law also provides

parameters for how sheriffs are to “compute” the sentence credit. O.C.G.A. § 42-

                                         18
4-7(a) requires the sheriff to “keep a record of all persons committed to the jail”

where “he or she is sheriff.” This provision controls the sheriff’s record-keeping

policy to the extent that it sets forth the type of information sheriffs must record.

See id. (“This record shall contain . . . .”). O.C.G.A. § 42-4-7(a) directly implicates

pretrial detention because it requires sheriffs to record “the date of such person’s

commitment to jail, the day of such person’s discharge, under what order such

person was discharged, and the court from which the order issued.” The State

mandates that the sheriff record the dates an individual arrives and leaves the

county jail, as well as the disposition of his criminal case. Id. That record of

course would include the number of days an individual spent in pretrial detention.

      Georgia law also controls how a sheriff communicates the number of days

the individual spent in pretrial confinement. O.C.G.A. § 17-10-12(a) requires the

sheriff to submit an affidavit to the clerk of court specifying the number of days to

be credited. The affidavit then becomes “part of the official record.” Id. These

statutes represent the State’s management and control over the sheriff’s record-

keeping duties as well as the flow of information necessary to credit an

individual’s sentence following pretrial detention. Therefore, Georgia law controls

sheriffs’ ability to make policy in this area. And the State does not share its

control with the county.




                                          19
                    c. Source of Funds

      The third factor in the Eleventh Amendment analysis is the source of

funding for the function at issue. Lake, 840 F.3d at 1343.

      State law mandates that the county funds the jail’s infrastructure. The

county must “(1) maintain the jail structure, (2) appropriate funds for necessities

to inmates . . . and the salaries of [the Sheriff] and his deputies, and (3) pay the

premium for the Sheriff’s official bond.” Manders, 338 F.3d at 1323; see, e.g.,

O.C.G.A. §§ 36-9-5(a), 15-16-20. The county also funds the sheriff’s budget. See

Chaffin, 262 Ga. at 203 (“[T]he county commission has the power and the duty to

issue a budget.”). Therefore, jailing defendant was funded by the county. And,

the sheriff’s budget necessarily funded the performance of Defendant’s duties

related to Plaintiff’s detention.

      Most of the funding attributable to Defendant’s role in Plaintiff’s injury

comes from general state-law requirements that compel the county to provide

“the personnel and equipment necessary to enable the sheriff to perform his

duties.” Chaffin, 262 Ga. at 203. However, while the county “must provide

reasonably sufficient funds to allow the sheriff to discharge his legal duties,” the

county “may not dictate” how the sheriff spends that budget. Manders, 338 F.3d

at 1324 (quoting Chaffin, 262 Ga. at 203–04). In other words, the county paying

for Defendant’s salary or his budget does not bear on his policy for administering

the jail and facilitating sentence credits. The county cannot “indirectly, by the

                                         20
exercise of [its] fiscal authority and [its] control of the county property” obstruct or

interfere with the sheriff’s state law duties. Chaffin, 262 Ga. at 203; see Pellitteri

v. Prine, 776 F.3d 777, 782 (11th Cir. 2015) (“[A]lthough each county sets the

total budget for the sheriff’s office, it cannot dictate how the sheriff spends those

funds.”).

      On the other hand, “[t]he State funds the annual training of sheriffs,” which

would have informed how Defendant operates the jail. Manders, 338 F.3d at

1323; see O.C.G.A. § 15-16-3(d) (“The cost of training . . . shall be paid . . . from

state funds appropriated for such purpose.”). The annual training includes

“corrections practices” and specifically focuses on “the duties and operational

functions of the office of sheriff.” O.C.G.A. § 15-16-3(a). In contrast to the

county’s funding, the State’s funding of annual training would influence the

sheriff’s corrections practices. The State’s general mandate that counties fund

the sheriff’s budget and county jail does not affect Defendant’s ability to set policy

for operating the jail. Therefore, the source-of-funds factor tilts in favor of

Defendant’s immunity.

                    d.     Responsibility for Adverse Judgments

      The fourth factor of the Eleventh Amendment analysis asks whether the

state or county would be responsible for an adverse judgment against the sheriff.

Lake, 840 F.3d at 1344. Preventing the state’s treasury from paying out federal

court judgments was the “impetus for the Eleventh Amendment.” Hess v. Port

                                          21
Auth. Trans-Hudson Corp., 513 U.S. 30, 48 (1994). Thus, the Supreme Court

recognizes that this factor is “the most salient factor in Eleventh Amendment

determinations.” Id.; see Freyre v. Chronister, 910 F.3d 1371, 1384 (11th Cir.

2018) (calling liability-for-adverse-judgment factor “the most important of the

Manders calculus”). But state responsibility is not a “per se condition” of

immunity, and this factor is not dispositive. Manders, 338 F.3d at 1328 (“Never

has the Supreme Court required an actual drain on the state treasury as a per se

condition of Eleventh Amendment immunity.”).

      In Georgia, neither the county nor the State directly pays to satisfy

judgments against the sheriff. Lake, 840 F.3d at 1344. The sheriff pays any

adverse “judgment against him in his official capacity out of the budget of the

sheriff’s office, which implicates both county and state funds.” Id. (quotation

marks omitted).6 This fact weighs heavily against Defendant’s arm-of-the-state

status. See Abusaid v. Hillsborough Cty. Bd. of Cty. Comm’rs, 405 F.3d 1298,

1313 (11th Cir. 2005) (“[E]ven if the county ultimately may not be held liable for a

judgment against the sheriff, the fact that the state is not liable either weighs

heavily against extending the state’s Eleventh Amendment immunity to the

6
  The county would indirectly satisfy the judgment because it pays the sheriff’s
budget. If the sheriff is liable for a significant adverse judgment, “the practical
reality” is that the sheriff would recoup the budget’s losses from State funding.
Manders, 338 F.3d at 1327 (“[B]oth county and state funds are implicated
because [the sheriff] would need to seek a greater total budget from the county
for his office and a greater daily rate from the State for felony offenders serving
their state sentences in county jail.”).
                                          22
challenged conduct by the sheriff.”). The Eleventh Circuit, however, instructs that

when “both county and state funds indirectly are implicated” the liability-for-

adverse-judgment “factor does not defeat immunity.” Manders, 338 F.3d at 1329;

Lake, 840 F.3d at 1344 (“[T]he application of the fourth factor in this appeal is

resolved by Manders.”).

      The Court necessarily considers the fourth factor alongside the other three

Manders factors, and while the final factor may be “most important” in Eleventh

Amendment analysis, the Court finds that in light of the other factors favoring

immunity, the liability-for-adverse-judgment factor does not defeat Defendant’s

immunity. The Court concludes that the four Manders factors together support

Eleventh Amendment immunity. Therefore, immunity bars Plaintiff’s official-

capacity claims against Defendant. Plaintiff’s claims against Defendant in his

personal capacity remain.

      C.    Qualified Immunity

      Defendant argues that qualified immunity bars Plaintiff’s remaining claims.

(Doc. 50, p. 16). Qualified immunity offers complete protection for government

officials sued in their individual capacities “insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

“Objective reasonableness” is the applicable standard because the immunity is

intended to give “officials breathing room to make reasonable but mistaken

                                        23
judgments about open legal questions.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1866

(2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)) (quotation marks

omitted). Courts therefore assess the reasonableness of the official’s conduct “in

light of the legal rules that were ‘clearly established’ at the time the action was

taken.” Id. (quoting Anderson v. Creighton, 483 U.S. 635, 639 (1987)).

      To receive qualified immunity, the official “must first prove that he was

acting within the scope of his discretionary authority when the allegedly wrongful

acts occurred.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002) (quotation

marks omitted). Once the official establishes that he was engaged in a

“discretionary function,” the burden shifts to the plaintiff “to show that the

defendant is not entitled to qualified immunity.” Holloman ex rel. Holloman v.

Harland, 370 F.3d 1252, 1264 (11th Cir. 2004). The plaintiff then must allege

facts demonstrating (1) that the official violated a constitutional right; and (2) that

the constitutional right was “clearly established” at the time of the alleged

violation. Id. When the plaintiff fails to allege either a constitutional violation or a

clearly established right, the court may grant the motion for judgment on the

pleadings.

      Plaintiff does not dispute that Defendant was engaged in a discretionary

function. Jailing individuals and establishing jail policy is undoubtably “within the

[sheriff’s] job responsibilities.” Id. at 1265. The Court next considers whether

Plaintiff sufficiently alleged a constitutional violation of a clearly established right.

                                           24
             1. Due Process Clause of the Fourteenth Amendment

      Plaintiff alleges that Defendant failed to establish an appropriate policy to

ensure that he received credit for his time served in pretrial detention. (Doc. 1, p.

13). According to Plaintiff, because Defendant failed to establish such a policy,

Plaintiff was detained ten days beyond his sentence, and the over-detention

violated his due process rights under the Fourteenth Amendment. (Id.).

      The Due Process Clause of the Fourteenth Amendment guarantees the

“right to be free from continued detention after it was or should have been known

that the [individual] was entitled to release.” Cannon v. Macon Cty., 1 F.3d 1558,

1563 (11th Cir. 1993); see Powell v. Sheriff, 511 F. App’x 957, 961 (11th Cir.

2013) (“[I]ndividuals [have] the right to be free from excessive continued

detention after a jail or prison ceases to have a legal right to detain the

individual.”). A § 1983 over-detention claim under the Fourteenth Amendment “is

essentially a claim of false imprisonment rising to the level of a liberty

deprivation.” Cannon, 1 F.3d at 1562. Thus, to properly allege a violation of this

right, Plaintiff must allege both the elements of common law false imprisonment

and a due process violation under the Fourteenth Amendment. Id. at 1562–63.

                   a. False Imprisonment

      To state a claim for false imprisonment, Plaintiff must allege: (1) an intent

to confine, (2) an act resulting in confinement, and (3) Plaintiff’s awareness of his

confinement. Campbell v. Johnson, 586 F.3d 835, 840 (11th Cir. 2009). Plaintiff

                                         25
has sufficiently alleged these elements. Defendant, acting as sheriff of Irwin

County, who oversaw the Detention Center, intended to confine Plaintiff. (Doc. 1,

p. 6). His actions ensured Plaintiff’s confinement. (Id.). And Plaintiff was clearly

aware of his confinement during the ten days he was detained. Defendant does

not dispute that Plaintiff sufficiently alleged these elements.

                    b. Due Process Violation

      To state a claim for a Fourteenth Amendment violation, Plaintiff must

allege that when Defendant illegally detained him, Defendant acted with

“deliberate indifference.” Campbell, 586 F.3d at 840. Deliberate indifference

means that the actor “had subjective knowledge of a risk of serious harm and

disregarded that risk.” Id. Acts of mere negligence cannot satisfy the deliberate

indifference standard. Cannon, 1 F.3d at 1563 (“[N]egligent conduct does not

give rise to § 1983 liability for resulting unintended loss of or injury to life, liberty,

or property.”). Defendant does not dispute that Plaintiff sufficiently alleged these

requirements either.

      First, Defendant should have been aware of his duty to establish policy for

awarding credits for time served in pretrial detention. As discussed above,

Georgia law is unambiguous that “[e]ach person convicted of a crime in this state

shall be given full credit for each day spent in confinement awaiting trial.”

O.C.G.A. § 17-10-11(a). And O.C.G.A. § 17-10-12 sets forth the custodian’s duty

to calculate the number of days the individual spent in pretrial detention, process

                                           26
that information, and credit his sentence where appropriate. Even assuming that

Defendant overlooked these statutory requirements, Defendant subjectively knew

of the potential harm because allegedly Plaintiff’s counsel personally notified

Defendant of the harm his client faced. (Doc. 1, p. 6). Plaintiff’s Complaint

indicates that Plaintiff’s counsel telephoned the county jail directly and spoke with

Defendant “to arrange for Plaintiff’s immediate release.” (Id.). Plaintiff further

alleges that despite this conversation, Defendant “took no action” to release

Plaintiff. (Id.). Defendant’s alleged inaction continued for the ten days that

Plaintiff was imprisoned. Plaintiff’s counsel even “filed a writ of mandamus,

seeking recognition of Plaintiff’s statutory entitlement to credit for time served.”

(Id.).

         Considering these allegations, the Court finds that Plaintiff sufficiently

alleged that Defendant had subjective knowledge of the risk of over-detention, he

disregarded that risk, and his conduct exceeded mere negligence. These

allegations, accepted as true, demonstrate that Defendant violated Plaintiff’s

“right to be free from continued detention after it was or should have been known

that [he] was entitled to release.” Cannon, 1 F.3d at 1563. Therefore, Plaintiff has

satisfied the first prong to defeat qualified immunity by alleging that Defendant

violated a constitutional right. Next, the Court analyzes whether that right has

been clearly established.



                                         27
             2. Clearly Established Right

      A plaintiff can demonstrate that the right violated was clearly established in

three ways. First, a plaintiff may show that the United States Supreme Court, the

Eleventh Circuit, or the Georgia Supreme Court has already decided “a materially

similar case.” Terrell v. Smith, 668 F.3d 1244, 1256 (11th Cir. 2012) (quoting

Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th Cir. 2005)). Second, a

plaintiff may point to a “broader, clearly established principle that should control

the novel facts of the situation.” Id. Finally, a plaintiff can argue that the alleged

conduct “so obviously violate[s] the constitution that prior case law is

unnecessary.” Id.

      Plaintiff has alleged a clearly established principle of law. The Eleventh

Circuit recognizes “[t]he constitutional right to be free from continued detention

after it was or should have been known that the detainee was entitled to release.”

Cannon, 1 F.3d at 1563; see Douthit v. Jones, 619 F.2d 527, 532 (5th Cir. 1980) 7

(“Detention of a prisoner thirty days beyond the expiration of his sentence . . .

constitutes a deprivation of due process.”). And the Eleventh Circuit has already

unequivocally deemed this right to be clearly established. See Cannon, 1 F.3d at

1564 (“Cannon had a clearly established right against false imprisonment without

due process.”); Woody v. Spires, No. 5:18-CV-419, 2019 WL 2471825, at *7

7
 The Eleventh Circuit has adopted as binding precedent all Fifth Circuit opinions
decided before October 1, 1981. Bonner v. City of Prichard, Ala., 661 F.2d 1206,
1208 (11th Cir. 1981) (en banc).
                                     28
(M.D. Ga. June 13, 2019) (“[T]he underlying constitutional right for a prisoner to

be released when his sentence has expired is clearly established.”). But, if there

was any doubt, Georgia law also addresses Plaintiff’s claim that Defendant

imprisoned him unlawfully by failing to establish policy for crediting sentences for

time served. See, e.g., O.C.G.A. § 17-10-11(a) (“Each person convicted of a

crime in this state shall be given full credit for each day spent in confinement

awaiting trial . . . .”). The Georgia Supreme Court, interpreting the relevant

statutes, has said:

      The clear policy behind O.C.G.A. §§ 17-10-9 through 17-10-12 is
      that time spent in incarceration under the authority of this state or a
      political subdivision thereof should count toward the time which a
      prisoner must serve. . . . [T]hose who must be confined in jail before
      and after trial, . . . should have credit against their sentence for that
      period of confinement.

Spann v. Whitworth, 262 Ga. 21, 22–23 (1992). With this guidance from the

Eleventh Circuit, the Georgia Supreme Court, and Georgia statutes, the

unlawfulness of Defendant’s conduct, as alleged, would have been apparent to

the objectively reasonable sheriff. See Corbitt v. Vickers, 929 F.3d 1304, 1312

(11th Cir. 2019) (“[I]n light of the pre-existing law the unlawfulness must be

apparent [to be clearly established].”). Therefore, Plaintiff has sufficiently alleged

a violation of a clearly established Constitutional right. The Court denies

Defendant’s claim of qualified immunity at this stage in the litigation.




                                         29
       D. Official Immunity

       The Court also denies Defendant’s claim of official immunity under Georgia

law at this stage of the litigation. See Cameron v. Lang, 274 Ga. 122, 123 (2001)

(“The doctrine of official immunity, also known as qualified immunity, offers public

officers and employees limited protection from suit in their personal capacity.”).

This immunity protects state officials “from personal liability for discretionary

actions taken within the scope of their official authority, and done without

wilfulness, malice, or corruption.” Id.; see also Brown v. Penland Constr. Co.,

Inc., 281 Ga. 625, 625–26 (2007) (precluding liability where “the official has not

acted in a wilful or wanton manner; with actual malice; or with the actual intent to

cause injury”). As discussed above, Plaintiff does not dispute that Defendant was

engaged in a discretionary function. Thus, the burden shifts to Plaintiff to

demonstrate that Defendant acted with malice or an intent to injure Plaintiff. See

Reed v. DeKalb Cty., 264 Ga. App. 83, 86 (2003) (“Absent malice or intent to

injure, no liability attaches to the officer’s exercise of his lawful discretion . . . .”).

       For the purposes of official immunity, “actual malice requires a deliberate

intention to do wrong.” Marshall v. Browning, 310 Ga. App. 64, 67 (2011)

(quoting Selvy v. Morrison, 292 Ga. App. 702, 704 (2008)). This means that the

defendant intended “to cause the harm suffered by the plaintiffs.” Id. Similarly,

“the phrase ‘actual intent to cause injury’ has been defined in a tort context to

mean an actual intent to cause harm to the plaintiff, not merely an intent to do the

                                             30
act purportedly resulting in the claimed injury.” Id. at 67–68 (quoting Selvy, 292

Ga. App. at 705).

      According to Plaintiff, Defendant “intentionally exposed Plaintiff to the risk

of serious harm of continued, unlawful detention.” (Doc. 1). Plaintiff also claims

Defendant’s conduct was “willful, reckless, and wanton.” (Id.). Further, Plaintiff’s

allegation that Pujadas informed Defendant of the risk of over-detention and

Defendant did not act despite Pujadas’ warnings may suggest intentional

wrongdoing. (Id.). These allegations—taken together with Plaintiff’s other factual

assertions and viewed in the light most favorable to Plaintiff—indicate that

Plaintiff has alleged that Defendant acted with malice or an intent to injure

sufficient to deny Defendant’s claim of official immunity.

V.    CONCLUSION

      The Eleventh Amendment bars Plaintiff’s official-capacity § 1983 and state

law claims against Defendant. Quasi-judicial immunity, qualified immunity, and

official immunity will not shield Defendant from Plaintiff’s remaining claims at this

stage of the litigation. Accordingly, Defendant’s Motion for Judgment on the

Pleadings is GRANTED in part and DENIED in part. Plaintiff’s claims against

Defendant in his official capacity are DISMISSED. Defendant’s Motion to Amend

(Doc. 46) is also GRANTED.




                                         31
      SO ORDERED, this 6th day of April, 2020.


                             s/ Hugh Lawson_______________
                             HUGH LAWSON, SENIOR JUDGE

kac




                                     32
